EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since Applicant’s amendment to the specification concerning the abstract filed 12/04/2020 required the moving of a paragraph from a position to another position that the publications branch cannot do, the application has been amended as follows to incorporate those changes in the specification:

In the Specification: 
	Please delete paragraph [0001] in its entirety.

Abstract:
	Please add the abstract, which is on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).


Abstract
The invention relates to a stimulation device for electrotherapy, in particular a defibrillator device and/or external pacemaker device, comprising at least two contact electrodes, which can be applied to the body of a patient at suitable stimulation positions and by means of which current pulses can be applied to the body of the patient, the first of the at least two contact electrodes acting as a charging electrode having positive polarity, and the second of the at least two contact electrodes acting as a discharging electrode having negative polarity with respect to an emitted current pulse, and with a current pulse generator, which is or can be
connected to the contact electrodes by means of line connections. The
invention further relates to a method for determining the polarity of
contact electrodes applied to the body of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792